OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to the practice of law by this Court on February 22, 1977 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. He states in his affidavit that he has not resided in New York State since 1977 and that he is currently applying for admission to the practice of law in Florida, where he intends to relocate after his admission. He further states *7that he has no intention of returning to New York to practice law.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Balio, JJ., concur.
Resignation accepted and name removed from roll of attorneys.